Citation Nr: 1115125	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  

(The Board will address the issue of entitlement to an initial compensable rating for bilateral hearing loss in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board previously denied this issue in a decision dated in April 2010.  Pursuant to a Joint Motion to Remand (joint motion), the Court of Appeals for Veterans Claims (Court) vacated the Board's decision in an Order dated in September 2010.  The Court remanded the case to the Board for readjudication consistent with the joint motion.  The case has been returned to the Board for readjudication.    

As noted on the title page, the Board will address an additional issue on appeal in a separate decision.  With regard to the issue of entitlement to service connection for tinnitus, the Veteran is represented by an attorney.  In the Veterans Benefits Attorney/Client Contingent Fee Contract, signed by the Veteran in October 2010, the scope of representation is limited to the issue of service connection for tinnitus.  The Veteran has different representation for his other claim.  Given this situation, the cases must be addressed separately.  See BVA Handbook,  para. 14c(11) (May 17, 1999).  

The Board notes that the Veteran's attorney submitted a brief in March 2011, along with a waiver of initial RO consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts that his current tinnitus is related to acoustic trauma in service as an aviation machinist/hydraulic specialist.  The RO, in its November 2007 rating decision, conceded acoustic trauma in service.  

He was afforded a VA examination in October 2007 for the specific purpose of obtaining an opinion as to whether or not his current tinnitus could be related to service.  He gave a history of exposure to noise while working on aircraft, performing tune-ups and working in assembly and repair.  He was also exposed to rile fire during gunnery practice once a week for two months.  He did not report any additional exposure to hazardous noise with civilian employment, hobbies or recreational activities.  The Veteran was unable to say how long or how often he noticed ringing in his ears because it did not happen often.  The VA examiner opined that, due to the infrequency of the Veteran's reported tinnitus, it is not at least as likely as not that the Veteran's tinnitus is related to his military service.  

In the Joint Motion, the parties determined that this VA opinion was insufficient because it was not supported by an adequate rationale.  Specifically, the parties found that the examiner did not explain why the fact that the Veteran's tinnitus did not occur regularly led to his conclusion that the condition was not caused by service.  The Board was instructed to obtain a new medical examination that addresses whether it is at least as likely as not that the Veteran's tinnitus was incurred in or aggravated by his active duty noise exposure, along with a reasoned explanation for the conclusion.  In light of the joint motion, the Board finds that another VA examination is necessary to determine whether there is a nexus between the Veteran's current tinnitus and acoustic trauma experienced during service.  

The Board observes that a Veterans Benefits Attorney/Client Contingent Fee Contract, signed by the Veteran in October 2010 and by his attorney in November 2010, states on page three, "All contacts by the U.S. Department of Veterans Affairs with respect to the claims pursued by Attorney will be made with Attorney and not directly with the Client, and the Client consents to this procedure."  The representation was limited to the issue of service connection for tinnitus.  The file also contains an addendum to the VA Form 21-22A, signed by the Veteran in October 2010, in which he consents to assistance from affiliated and/or associated attorneys and paralegals with his attorney's firm.  

In light of the above, the Board finds that the intentions of the Veteran and his representative are clear in that they have entered into an attorney/client relationship for purposes of representation in the claim of entitlement to service connection for tinnitus.  However, on remand, the Veteran's attorney should submit a VA Form 21-22a (Appointment of Individual as Claimant's Representative) which is signed by the attorney and the Veteran in accordance with 38 C.F.R. § 14.631(a) (2010).  .  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a medical examination to ascertain the etiology of his tinnitus.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's tinnitus is more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the Veteran's acoustic trauma during service.

The examiner must provide a reasoned explanation for the conclusions reached.  

Please send the claims folder to the examiner for review in conjunction with the examination. 

2.  The Veteran's attorney should submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) signed by the Veteran and himself.  

3.  Thereafter, the Veteran's claim of entitlement to service connection for tinnitus should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

